Citation Nr: 0005060	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  91-24 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1972 and from February 1975 to February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied entitlement to special 
monthly pension based on the need for regular aid and 
attendance or by reason of being housebound.  The case was 
previously before the Board in October 1998, when it was 
remanded to schedule the veteran for a hearing before a local 
hearing officer at the RO.  The hearing was scheduled in 
December 1998; however, the veteran failed to appear.  
Entitlement to special monthly pension by reason of being 
housebound was granted, effective from December 17, 1998, by 
means of a February 1999 rating decision.


REMAND

Unfortunately, it is again necessary to remand this claim.  
Additional relevant evidence was received at the RO 
subsequent to the most recent February 1999 supplemental 
statement of the case addressing the issue of special monthly 
pension.  For example, the veteran was afforded VA 
examinations in May and June 1999, and VA outpatient 
treatment records dated in 1998 and 1999 have been obtained.  
When additional evidence is received by the RO prior to 
transfer of the records to the Board after an appeal has been 
initiated, they will be referred to the appropriate rating 
activity for review and disposition.  If the statement of the 
case and any prior supplemental statements of the case were 
prepared before the receipt of the additional evidence, a 
supplemental statement of the case will be furnished to the 
appellant and his or her representative, unless the evidence 
duplicates evidence already of record that was discussed in a 
prior statement or supplemental statement of the case, or the 
evidence is not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a) (1999).  The RO did not consider this evidence or 
prepare a supplemental statement of the case.

Further, the veteran has applied for Social Security 
Administration (SSA) disability benefits.  It also appears 
that his complete treatment records from the VA Medical 
Center (VAMC) in San Juan, Puerto, Rico, have not been 
obtained.  He has reported that he receives treatment on a 
regular basis at the mental hygiene clinic.  Therefore, the 
RO should make arrangements to obtain these records on 
remand, as the duty to assist involves obtaining relevant 
medical reports where indicated by the facts and 
circumstances of the individual case.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
records are constructively part of the record which must be 
considered).  Such duty extends to obtaining records from 
other Government agencies such as the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following 
development:  

1.  Request that the veteran provide a 
list of those who have treated him for any 
of his disabilities since 1998 and obtain 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in any treatment received at 
the San Juan, Puerto Rico, VAMC. 

With respect to the VAMC, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any requests for private treatment 
records are not successful, the veteran 
and his representative should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim.  
38 C.F.R. § 3.159(c).

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  The RO should request from the 
SSA copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits, including any reports 
of subsequent examinations or treatment.  
If these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any other 
pertinent records should be associated 
with the claims folder.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 

